Citation Nr: 1033518	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  05-24 204	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of a left hemithorax gunshot wound.

2.  Entitlement to a separate compensable rating for a tender 
entrance wound scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs

INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959 
and from November 1959 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United Stated Court of Appeals for Veterans 
Claims (hereinafter "the Court") on March 25, 2008, which, in 
pertinent part, vacated an April 2007 Board decision as to the 
issue on appeal and remanded the case for additional development.  
The issue initially arose from a May 2003 rating decision by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

This appeal was previously before the Board in April 2009.  The 
Board remanded the claim so that the Veteran could receive 
corrective notice, and the Veteran could be scheduled for a VA 
examination.  The case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran is right-handed.  The combined rating for injured 
muscles must be less than the rating for unfavorable ankylosis of 
the affected joint, and in this case must be less than 40 percent 
(minor extremity).

3.  Residuals of a left hemithorax gunshot wound are manifested 
by no more than a moderately severe injury to Muscle Group II.

4.  Residuals of a left hemithorax gunshot wound are manifested 
by no more than a moderate injury to Muscle Group III. 

5.  Residuals of a left hemithorax gunshot wound are manifested 
by no more than a moderate injury to Muscle Group IV.

6.  The entrance wound from the gunshot is adherent and tender to 
palpation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a left hemithorax gunshot wound have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.55, 4.56, 4.73, Diagnostic Code 5302 (2006).

2.  The criteria for an separate initial 10 percent rating for 
gunshot wound scar have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.69 (2009); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7804 (in effect between August 30, 2002 and 
October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his increased rating claim in March 
2003.  Thereafter, he was notified of the provisions of the VCAA 
by the VA in correspondence dated in April 2003 and April 2009.  
The letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in March 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the April 2009 letter.  
The notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant to 
these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in April 2003, November 2004, May 2005, and March 
2010 to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.



Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).  
The Court, however, has held that disabilities may be rated 
separately without violating the prohibition against pyramiding 
unless they constitute the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
VA is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v.  Brown, 7 
Vet. App. 429 (1995).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009).

The evaluation of the same disability under various diagnoses is 
to be avoided. Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation. Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service connected, others, not. Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the evaluation 
of the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2009)


VA regulations provide principles of combined ratings for muscle 
injuries, including that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2009).

For rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle groups 
for the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic codes 
5307 through 5309); 3 muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 
5 muscle groups for the torso and neck (diagnostic codes 5319 
through 5323).  38 C.F.R. § 4.55(b).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).

For compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).

For VA rating purposes, an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a) (2009). 

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56(c).  Evaluation of muscle injuries 
as slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or failure 
in comparative tests.  Id.

A moderately severe disability of the muscles is characterized 
by evidence of a through and through or deep penetrating wound by 
a high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intermuscular cicatrization.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Objective findings should include relatively large entrance and 
(if present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved may also 
give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and cicatrization.  
Service department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of a missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive effect of 
a missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles in wound 
area.  Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side or of 
coordinated movements show positive evidence of severe impairment 
of function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or measured 
atrophy may or may not be present.  Adaptive contraction of an 
opposing group of muscles, if present, indicates severity.  
Adhesion of a scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the bone 
without true skin covering, in area where bone is normally 
protected by muscle, indicates the severe type.  Atrophy of 
muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and induration 
and atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included in 
the severe group if there is sufficient evidence of severe 
disability.  Id.

The Veteran's residuals of a left hemithorax gunshot wound is 
currently rated 20 percent disabling, noted to be moderately 
severe injury to Muscle Group II (non-dominate) by the vacated 
Board decision of April 2007.   Muscle Groups III and IV are also 
listed below as they were discussed by the March 2010 VA 
examiner.  The Veteran addressed the possibility that he should 
have an additional rating for Muscle Group XX and for the removal 
of ribs during his Board hearing.

520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Mino
r

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from side
50
40

Intermediate between favorable and unfavorable
40
30

Favorable, abduction to 60°, can reach mouth and 
head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2009)

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009)

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all arm 
movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2009)

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009)

	(CONTINUED ON NEXT PAGE)



530
2
Group II.

Function: Depression of arm from vertical overhead to 
hanging at side (1, 2); downward rotation of scapula (3, 4); 
1 and 2 act with Group III in forward and backward swing of 
arm. 
 
Extrinsic muscles of shoulder girdle: 
1.	Pectoralis major II (costosternal); 
2.	latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with 
latissimus dorsi); 
3.	pectoralis minor; 
4.	rhomboid. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
20
20

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5302 (2009)

530
3
Group III.

Function: Elevation and abduction of arm to level of 
shoulder; act with 1 and 2 of Group II in forward and 
backward swing of arm. 
Intrinsic muscles of shoulder girdle: 
1.	Pectoralis major I (clavicular); 
2.	deltoid. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
20
20

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5303 (2009)

530
4
Group IV.

Function: Stabilization of shoulder against injury in 
strong movements, holding head of humerus in socket; 
abduction; outward rotation and inward rotation of arm. 
 
Intrinsic muscles of shoulder girdle: 
1.	Supraspinatus; 
2.	infraspinatus and teres minor; 
3.	subscapularis; 
4.	coracobrachialis. 

Rating:
Dominant
Non-dominant

Severe
30
20

Moderately Severe
20
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5304 (2009)

532
0
Group XX.
Rating

Function: Postural support of body; extension and lateral 
movements of spine. 
 
Spinal muscles: Sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).

Cervical and thoracic region:

    Severe
40

    Moderately Severe
20

    Moderate
10

    Slight
0

Lumbar region:

    Severe
60

    Moderately Severe
40

    Moderate
20

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5320 (2009)

5297
Ribs, removal of:

More than six
50

Five or six
40

Three or four
30

Two
20

One or resection of two or more ribs without 
regeneration
10
Note (1): The rating for rib resection or removal is not to be 
applied with ratings for purulent pleurisy, lobectomy, 
pneumonectomy or injuries of pleural cavity.
Note (2): However, rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with the 
rating for lung collapse, or with the rating for lobectomy, 
pneumonectomy or the graduated ratings for pulmonary 
tuberculosis.
38 C.F.R. § 4.71a, Diagnostic Code  5297 (2009)

7801
Scars, other than head, face, or neck, that 
are deep or  that cause limited motion:
Ratin
g

Area or areas exceeding 144 square inches (929 
sq.cm.)
40

Area or areas exceeding 72 square inches (465 sq. 
cm.)
30

Area or areas exceeding 12 square inches (77 sq. 
cm.)
20

Area or areas exceeding 6 square inches (39 sq. 
cm.)
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A deep scar is one associated with underlying 
soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October23, 
2008)

7802
Scars, other than head, face, or neck, that 
are superficial and that do not cause limited 
motion:


Area or areas of 144 square inches (929 sq. cm.) or 
greater.  
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October23, 
2008)

7803
Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October23, 
2008)

7804
Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.

(See Sec. 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October23, 
2008)

7805
Scars, other

Rate on limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October23, 
2008)

The Board notes that the rating criteria for evaluating scars 
were amended in October 2008.  However, those revised criteria 
apply only to claims filed on or after October 23, 2008, or 
unless the Veteran requests review under the new criteria.  The 
revised criteria states that one or two scars that are unstable 
or painful warrant a rating of 10 percent.

Factual Background

Service medical records show that left arm and right posterior 
shoulder scars were noted upon enlistment examination in August 
1955.  Records show the Veteran was right hand dominant.  A left 
deltoid scar and a one and a half inch scar to the posterior left 
shoulder were noted upon reenlistment examination in November 
1959. 

Hospital records show the Veteran sustained an apparently self-
inflicted wound on April 22, 1960, when he shot himself in the 
left upper anterior chest wall with an M-1 rifle.  The gunshot 
wound of entry was described as over the third rib on the left at 
the nipple line with exit in the upper posterior margin of the 
left axilla.  The exit wound was also described as at the 
posterior-superior axillary line of the left shoulder.  There was 
no evidence of any other injuries.  Breath sounds were heard 
throughout the thorax, but were diminished on the left.  There 
were wet rales throughout the left hemithorax.  There was no 
immediate apparent brachial palsy.  The report noted the chest 
was opened along the sixth rib "posterio- laterally" with partial 
rib resection.  There was intrapulmonary hemorrhage to lung, a 
probable residual of concussion, but no visible puncture on 
inspection.  Along the anterior third intercostals space the 
parietal pleura was torn where "the missile plowed a furrow on 
its path to the axilla."  The heart and mediasternum were 
normal.  A May 6, 1960 examination revealed the entrance and exit 
wounds were still draining and healing slowly.  Clinically the 
Veteran was doing very well.  An April 1960 handwritten operation 
report described the Veteran's exit wound as at the posterior-
superior axillary line of the left shoulder.  The examiner noted 
the exit wound displayed very little regional trauma.  A November 
1967 medical board report noted examination revealed residuals of 
a gunshot wound with entry in the left precordium and exit in the 
left posterior axilla.  All indicated laboratory findings were 
within normal limits.

On VA examination in May 1969 the Veteran complained of 
occasional aching of the left shoulder.  The examiner noted the 
Veteran was well developed and that left shoulder range of motion 
studies revealed normal motion.  There was no evidence of 
tenderness of the shoulder.  There was a large bullet hole defect 
in the left upper thoracic cage at about the third or fourth rib 
with a deep and adherent scar.  X- rays were reviewed and found 
to be within normal limits.  The diagnoses included a large scar 
of the left hemithorax following self-inflicted gunshot wound.

Service connection was established for residuals of a gunshot 
wound to the left hemithorax.  The wound was described as a 
through and through gunshot wound from the left side of the chest 
to the left axilla.  It was noted that the Veteran's suicide 
attempt in 1960 resulting in the gunshot wound in the left 
axillary region was found to have been a manifestation of mental 
unsoundness.  A 20 percent rating was assigned effective from 
November 6, 1969, under the criteria for injuries to muscle group 
II.  The Veteran was notified of the decision, and did not 
appeal.

On VA examination in April 2003 the Veteran described having shot 
himself in the chest with the bullet passing through the lung and 
out the back.  He stated he had recently learned he was missing 
one or more ribs on the left side.  The examiner noted the 
Veteran was well developed and in no distress.  There was an 
approximately one and a half inch circular entrance scar in the 
mid-anterior left chest.  There was also an approximately one and 
quarter by one half inch oval scar to the left posterior upper 
thorax and a left anterolateral thoracotomy surgical scar.  The 
diagnosis was status post through and through gunshot wound to 
the left chest with no apparent major cardiopulmonary damage.  An 
April 2003 x-ray report noted no active lung disease, some right-
sided pleural thickening, mild left ventricular enlargement and 
degenerative joint disease of the thoracic spine.

In correspondence dated in October 2003 the Veteran's service 
representative asserted, in essence, that the service- connected 
gunshot wound had exited from his back and involved muscle groups 
in addition to muscle group II.

VA respiratory examination in November 2004 noted the claims file 
was review and summarized the pertinent medical evidence of 
record.  It was noted that the Veteran's post operative course 
had been uneventful and that his wounds healed well.  Examination 
revealed a healed bullet entry wound in the left mid pectoral 
area with an exit wound in the left upper lateral scapular area 
behind the posterior axillary fold.  There was a healed left 
posterolateral thoracotomy scar and thoracostomy scars at the 
lower anterior axillary and lower posterior axillary lines.  
There was also another scar over the left scapular area.  The 
diagnoses included residuals of a gunshot wound to the left 
anterior chest.  It was the examiner's opinion that the residuals 
of the gunshot wound to the left hemithorax had a minimal impact 
on the Veteran's breathing capacity. 

VA muscles examination in May 2005 revealed an approximately two 
by one inch tender scar in the mid left anterior chest.  It was 
noted that because of obesity and bilateral gynecomastia no 
significant muscle group damage could be appreciated.  The 
diagnosis was status post old gunshot wound to the left anterior 
chest with no appreciated muscle group damage.

VA treatment records dated from July 2001 to June 2005 are 
negative for diagnosis or treatment of symptoms related to the 
residuals of a left hemithorax gunshot wound.  During a May 2001 
treatment he complained of tingling and numbness of his fingers; 
the treating physician noted his blood sugars were high and that 
he was likely diabetic.  A July 2001 report noted 5/5 motor 
strength to all muscle groups except to the left deltoid which 
was 4/5.  He was able to elevate his arm to shoulder level.  The 
diagnoses included possible cervical and lumbar stenosis.   In 
November 2001, after further complaints numb fingers of the left 
hand, he underwent nerve conduction testing.  Testing revealed 
left median nerve entrapment across the carpal ligament and mild 
sensory motor peripheral neuropathy.  A November 2001 MRI report 
was to the effect that the Veteran had spondylosis with 
spurs/bulging discs impinging on the cord at C4-5 and C5-6.  
Reports dated in December 2003 noted a history of low back pain 
with left hand numbness due to multiple disc bulges in the neck.

In his July 2005 VA Form 9 the Veteran asserted he had not 
received proper diagnoses upon discharge from service.  He 
claimed, in essence, that two ribs had been removed.  He reported 
he was very weak on the left side of his body and unable to 
extend his arm upward.

At his personal hearing in November 2005 the Veteran reiterated 
his claim and reported he had received no recent treatment for 
his left shoulder injuries.  The  service representative asserted 
that the gunshot exit wound was in the middle of the back and 
that a separate rating for injuries to muscle group XX should 
have been assigned.  The Veteran stated that he was unable to 
raise his arm above his head and that he experienced weakness and 
shaking in the left arm with numbness in the fingertips.  He 
described his limitation of movement as being able to bring his 
arm parallel with his shoulder, and being "all right" at being 
able to reach forward and up.  He reported he was receiving SSA 
disability benefits for occupational injuries to his lower back.  

As noted above, in March 2008 the Court, in a Joint Motion for 
Remand, found that the Board had relied on an inadequate May 2005 
medical opinion as the report did not measure or identify the 
cardinal signs and symptoms of muscle disability as laid out in 
38 C.F.R. § 4.56 including loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of coordination, 
and uncertainty of movement.  Additionally, the examiner did not 
have the claims file available for review and an examination was 
necessary to assess his scars.

The Veteran was afforded a VA muscle examination in March 2010; 
the claims file was available and reviewed in conjunction with 
the examinations.  The Veteran felt that the gunshot wound caused 
chest wall pain, weakness of the chest muscles on the left side, 
and he reported being unable to raise his left arm.  The examiner 
found that the left shoulder girdle and arm were injured.  No 
Group I muscles were injured and he had muscle strength of 5/5.  
Group II pectoralis major (costosternal origin), latissimus dorsi 
and teres major, and pectoralis minor were injured, and had a 
muscle strength of 4/5.  Group III pectoralis major (clavicular 
head) was injured, and had muscle strength of 4/5.  Group IV 
infraspinatus/teres minor and subscapularis muscles were injured, 
and he had muscle strength of 4/5.  There was tissue loss in 
muscle Groups II-IV.  Groups V and VI were not injured and had 
muscle strength of 5/5.  He had no residuals of tendon damage, 
bone damage, or muscle herniation.  There was loss of some fascia 
at the entry wound as well as muscle weakness.  Diagnosis was of 
left hemithorax gunshot wound with residuals including weakness, 
fatigue muscles, scaring and limitation of movement of the left 
shoulder.

Intermusclar scarring was described as status post gunshot wound 
with induration and scaring visible on surface.  There was 
tenderness to palpation of the scar, and the examiner noted that 
therefore there was likely intermusclar scaring as well.  Three 
scars were described.  The first was 5 cm by 4 cm on the chest 
wall, skin colored, deep, with tissue loss and tenderness to 
palpation.  The scar was noted to be adherent and painful or 
tender.  The second scar was a linear thoracotomy scar, measuring 
19 cm by 1 cm.  It was not tender, painful, or adherent.  The 
third scar was described as the exit wound scar.  It was oval and 
4 cm by 2 cm in size, skin colored, and non-tender.  The examiner 
noted hyperesthesia of skin around the entry wound scar.

An additionally March 2010 VA joints examination noted the 
Veteran ad weakness of the shoulder muscles due to a gunshot 
wound.  He also had some impingement at the left shoulder and he 
developed degenerative joint disease of the left shoulder 
independent of the gunshot wound.  Abduction and flexion of his 
left shoulder was limited to 90 degrees, including on repetitive 
motion testing.  He did not have frequent shoulder dislocations.  
X-rays reports from December 2009 showed no definite fracture of 
the left shoulder with moderate to severe degenerative changes AC 
and glenohumeral joint.  The impression was rather severe 
degenerative joint disease of the AC and glenohumoral joint.

Analysis

In this case, the Board finds that the evidence demonstrates the 
Veteran is right-handed and that his service-connected injury 
involved muscle groups in his non-dominant arm.  While initially, 
no specific muscle group was identified, the description of the 
entry and exit wounds and track of the missile was consistent 
with the muscles identified in muscle Group II, and the Veteran 
was rated based on an injury to muscle Group II.  The March 2010 
VA examiner noted that muscle Groups II, III, and IV were 
affected by the gunshot wound.

In an April 2007 decision, the Board found that the Veteran's 
service-connected residuals of a left hemithorax gunshot wound 
are manifested by no more than a moderately severe injury to 
Muscle Group II.  The evidence of record continues to show that 
the injury to muscle Group II is manifested by no more than 
moderately severe symptoms.  There is no evidence of shattering 
bone fracture, extensive debridement, prolonged infection, 
sloughing of soft parts, intermuscular binding, or cicatrization 
and no objective evidence of extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage to 
muscle groups in the track of a missile.  The Veteran's entry 
wound was noted to be adherent and tender; however, his exit 
wound was not adherent or tender.  He had loss of "some fascia" 
and muscle weakness, but palpation did not reveal moderate or 
extensive loss of deep fascia or of muscle substance.  There is 
no evidence of soft or flabby muscles in wound area nor evidence 
that the muscles do not swell and harden normally in contraction.  
Tests of strength or endurance do not show positive evidence of 
severe impairment of function.  There is no evidence of atrophy 
of muscle groups not included in the track of the missile, 
traumatic muscular dystrophy, or induration and atrophy of an 
entire muscle following simple piercing by a projectile.  
Therefore, entitlement to a rating in excess of 20 percent is not 
warranted under the criteria for diagnostic code 5302.

Regarding Muscle Groups III and IV, which were not previously 
rated, the evidence from the March 2010 examination shows that 
these muscle groups were damaged by the gunshot wound.  As a 
through and through injury with muscle damage shall be evaluated 
as no less than a moderate injury for each group of muscles 
damaged, these muscle group injuries are entitled to at least a 
moderate rating.  Diagnostic Code 5303 describes Group III 
muscles functions as elevation and abduction of the arm to level 
of the shoulder and acting with Group II in the forward and 
backward swing of the arm.  Diagnostic Code 5304 describes Group 
IV muscle functions as stabilization of the shoulder against 
injury in strong movements, holding the head of the humerous in 
socket, abduction, and outward and inward rotation of the arm.  
The Veteran has described his limitation of movement of his left 
arm as being able to only abduct the arm to the level of his 
shoulder.  In the March 2010 joints examination he had flexion 
and abduction of the left shoulder to 90 degrees and no history 
of dislocation.  There is no evidence of prolonged infection, or 
sloughing of soft parts, or intermuscular cicatrization noted in 
the higher moderately severe rating.  Strength testing showed 4/5 
muscle strength in the Group III and IV muscles, which is not 
consistent with marked or moderately severe loss.  There was an 
indication of some fascia loss and muscle weakness, but no 
indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal firm 
resistance of muscles.  As such, the Board finds that residuals 
of a left hemithorax gunshot wound are manifested by no more than 
a moderate injury to Muscle Groups III and IV, with ratings of 20 
percent and 10 percent respectively.  

Unfavorable ankylosis of the scapulohumerol articulation with 
abduction limited to 25 degrees from the side, has a rating of 40 
percent for the minor (in this case left) side.  Because the 
combined evaluation of Muscle Groups acting on a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, pursuant to 38 C.F.R. § 
4.55(d), the Veteran is not entitled to more than a 30 percent 
rating, as the maximum evaluation for ankylosis of the minor 
shoulder is 40 percent.  In keeping with the rating criteria, the 
disability rating for all the muscle groups affecting a single 
unankylosed joint are combined.  In this case, despite the fact 
that three muscle groups were affected by the injury, there is no 
basis to find that severe impairment resulted.  In this case, the 
March 2010 VA medical examination range of motion studies noted 
that the Veteran was able to raise the left arm to 90 degrees.  
Under Diagnostic Code 5201, this would equate to no more than a 
20 percent rating.  Severe impairment was not demonstrated.  The 
Board has considered the criteria under both the musculoskeletal 
as well as the muscle injury codes.  While in the July 2010 
brief, the Veteran's service representative requested a separate 
rating for loss of motion of the left shoulder, a separate 
evaluation is precluded, as this would be tantamount to 
pyramiding under 38 C.F.R. § 4.14.  

There was no medical evidence indicating an injury to Muscle 
Group XX, as the exit wound was described as in the posterior 
axillary, which is the armpit.

Although the Veteran claims a separate rating is warranted for 
the removal of two ribs, the medical evidence of record 
demonstrates only partial resection of the sixth rib.  X-ray 
reports from 2001 to 2004 do not indicate the removal of ribs.

Although prior examinations did not note that the Veteran's scars 
were painful or adherent, the March 2010 examiner noted that his 
entrance wound was both adherent and tender on palpation.  The 
entrance wound scar was less than six inches, and there was no 
indication that it attributed to the Veteran's limitation of 
motion of his arm.  As the scar was tender on palpation, an 
additional separate 10 percent rating is warranted.  

The Board has considered staged ratings under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology from his 
residuals of a gunshot wound and provide for additional or more 
severe symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent, credible, and 
persuasive evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Entitlement to a rating in excess of 20 percent for the residuals 
of a left hemithorax gunshot wound is denied.

Entitlement to a separate 10 percent rating for a tender entrance 
wound scar is warranted, subject to the regulations applicable to 
the payment of monetary benefits.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


